DETAILED ACTION
Case Status
This office action is in response to remarks and amendments of 6 January 2021. Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gaur et al., US 20200275158 A1, hereinafter Gaur  in view of Klappert et al., Pub. No.: US 20150178511 A1, hereinafter Klappert.

As per claim 1, Gaur discloses A method, comprising: 
receiving, by a processing system including a processor, a request to play content (at least paragraph 53 discloses a user selecting content item 201 for playback); 
[…]
requesting, by the processing system, a recommendation for alternate content […] (at least paragraphs 38, 47, 55-61 disclose that based on a playing content item’s scene or frame information, and their respective genre maps, genre 
receiving, by the processing system, the recommendation for the alternate content from a user library and associated cue points in the content (see mapping of previous limitation – see at least paragraph 59, note that the alternate content recommendations include alternative audio frames or alternative subtitles, and/or alternative video frames or alternative images, each of which corresponds to particular frames of the content (e.g. associated content cue points)); and 
presenting, by the processing system, portions of the content and presenting the alternate content that replaces other portions of the content at the associated cue points (see Gaur as cited above).

Gaur does not explicitly disclose determining, by the processing system, a biometric measurement of a user and requesting content recommendation based on the biometric measurement of the user. 	However, in the related field of endeavor of providing users with more relevant content, Klappert discloses these limitations in paragraphs 19, 32, 36 and 101.
Klappert’s teaching would have allowed Gaur’s method to request alternate content recommendations (Gaur, paragraphs 38, 47, 55-61) based on biometric measurements   corresponding to a threshold biometric measurement (Klappert, paragraph 19, 32, 36 and 101) in order to provide the user with content that is more user-relevant and more appropriate for the user at a particular point in time based on his/her measurable characteristics corresponding to his/her physiological condition. This results in a system that provides the user with a more personalized experience.

As per claim 8, Gaur discloses a device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: receiving a request to play content (at least paragraph 53 discloses a user selecting content item 201 for playback); […]; requesting a recommendation for alternate content […] (at least paragraphs 38, 47, 55-61 disclose that based on a playing content item’s scene or frame information, and their respective genre maps, genre based dynamic content editing identifies (e.g. requesting) alternative safe audio frames and/or subtitles and alternative safe video frames and/or subtitles that have less profanity/lewd language, less violence/gore; additionally, and/or, alternatively, paragraphs 43-45, 59 disclose labels and metadata corresponding to content item audio and video frames that  receiving the recommendation for the alternate content from a user library and associated cue points in the content(see mapping of previous limitation – see at least paragraph 59, note that the alternate content recommendations include alternative audio frames or alternative subtitles, and/or alternative video frames or alternative images, each of which corresponds to particular frames of the content (e.g. associated content cue points)); and presenting portions of the content and presenting other portions of the content mixed with the alternate content at the associated cue points (see Gaur as cited above including paragraphs 55-59 wherein at least insertion of alternative content or replacement of only subtitles are both examples of mixing).

Gaur does not explicitly disclose determining a biometric measurement of a user and requesting content recommendation based on the biometric measurement of the user. However, in the related field of endeavor of providing users with more relevant content, Klappert discloses these limitations in paragraphs 19, 32, 36 and 101.
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Klappert’s teaching would have allowed Gaur’s method to request alternate content recommendations (Gaur, paragraphs 38, 47, 55-61) based on biometric measurements   corresponding to a threshold biometric measurement (Klappert, paragraph 19, 32, 36 and 101) 

As per claim 2, Gaur as modified discloses the method of claim 1, wherein the requesting of the recommendation for the alternate content is based on semantic metadata embedded in the content (see at least paragraphs 44-46, 56, 59).

As per claim 5, Gaur as modified discloses the method of claim 1, further comprising: mixing, by the processing system, the alternate content with the content (see rejection of claim 1 including paragraphs 55-59 wherein at least insertion of alternative content or replacement of only subtitles are both examples of mixing). 

As per claims 9, 15, 16 they are analogous to claims rejected above and are therefore likewise rejected. See paragraphs 17-21 of Gaur for the machine-readable medium of claim 15.

Claims 3, 4, 6, 7, 10-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaur as modified above and further in view of Neumann et al., Pub. No.: US 20160274744 A1, hereinafter Neumann.

As per claim 3, Gaur as modified discloses the method of claim 1. Gaur as modified does not explicitly disclose, however, in the related field of endeavor of personalizing content for playback, Neumann discloses wherein the requesting of the recommendation for the alternate content is based on social media recommendations concerning the content, the alternate content, or a combination thereof (Neumann, paragraphs 26, 67, and 86).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Neumann’s teaching would have allowed the combined method to provide more relevant alternate content for an improved personalized experience.

As per claim 4, Gaur as modified discloses the method of claim 1. Gaur as modified does not explicitly disclose, however, in the related field of endeavor of personalizing content for playback, Neumann discloses wherein the requesting of the recommendation for the alternate content is based on popularity of using the alternate content with the content (Neumann, paragraphs 26, 67, and 86).	
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Neumann’s teaching would have allowed the combination to provide more relevant alternate content for an improved personalized experience.

As per claim 6, Gaur as modified discloses the method of claim 5. Gaur as modified does not explicitly disclose, however, in the related field of endeavor of personalizing content for playback, Neumann discloses wherein the mixing comprises modifying a tempo, a key, a spectral signature, or a combination thereof of the alternate content, thereby creating adapted alternate content (Neumann, at least paragraph 67 discloses selecting alternative content (e.g. PG rated movie version) for inclusion in presentation of media and then also selecting appropriate advertisements for replacement of the commercials in the alternative content that was selected for inclusion in presentation of media (e.g. creating adapted alternate content). The original content being modified by the two alternative content results in a modification of all of tempo, key, spectral signature etc. of the original content).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Neumann’s teaching would have allowed the combination to provide more relevant alternate content for an improved personalized experience.

As per claim 7, Gaur as modified discloses the method of claim 6, wherein the mixing comprises replacing a portion of the content with the adapted alternate content (see rejection of claim 6 with motivation to combine as cited above).



As per claim 13, Gaur as modified discloses The device of claim 12, wherein the modifying is based on semantic metadata embedded in the content (Gaur, see at least paragraphs 44-46, 56, 59; and see Neumann, paragraphs 26, 67, and 86 with motivation to combine as cited above).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gaur as modified and further in view of Teiser et al., Pub. No.: US 20140278845 A1, hereinafter Teiser. 

As per claim 14, Gaur as modified discloses the method of claim 8. Gaur as modified does not explicitly disclose, however, in the related field of endeavor of enhancing content, Teiser discloses wherein the operations further comprise indexing a new recommendation for new alternate content of the user library and new cue points in the content (see at least paragraphs 24, 25, 46, 52 which disclose indexing supplemental/associated/enhanced content that is stored in association with a target media or sample (i.e. cue point)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Teiser’s teaching would have allowed the combined method to provide more relevant newly 

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
Goran et al.
METHODS, SYSTEMS, AND MEDIA FOR RECOMMENDING COMPUTERIZED SERVICES BASED ON AN ANIMATE OBJECT IN THE USER'S ENVIRONMENTES

US 20160232201; see paragraphs 54, 121, 148 with respect to claims 1, 8 and 15
Penilla et al.
Methods and Systems for Communicating Content to Connected Vehicle Users Based Detected Tone/Mood in Voice Input
US 20160104486; see paragraphs 13, 134, 334 with respect to claims 1, 8 and 15

Hoffberg
Intelligent electronic appliance system and method
US 6850252; see col. 129, line 59, col. 128, lines 12-13, and col.’s 223 line 50 to col. 224 line 10, with respect to claims 1, 8 and 15.




Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Klappert et al. (Pub. No.: US 20150178511) has been added to address the claim amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED H HASAN/Primary Examiner, Art Unit 2154